EXHIBIT 10.61

 

Renewal

by Andersen

 

October 28, 2004

 

Murray Gross

U.S. Home Systems, Inc.

750 State Highway 121 Bypass, Suite 170

Lewisville, TX 75067

 

RE:     Termination of Retailer Agreement

 

Dear Murray:

 

This letter sets forth the terms under which U.S. Home Systems, Inc. (“you”) and
Renewal by Andersen Corporation (“we” or “Renewal”) mutually agree to terminate
the Retailer Agreement for the Los Angeles market area (the “Market”), dated
September 26, 2001 (the “Retailer Agreement”).

 

Effective Date. The termination of the Retailer Agreement will be effective as
of December 31, 2004 (the “Effective Date”).

 

Transition of Business. Renewal will continue to accept new orders from you
until products necessary to complete existing customer contracts have been
shipped to you; provided that we will not accept any new orders after the
Effective Date. Your current payment terms will remain in effect; provided,
however, that we reserve the right to change those terms if you become
delinquent on payments or as otherwise permitted under the Retailer Agreement.
You will use your reasonable commercial efforts to complete installation of all
Renewal by Andersen® products shipped to you prior to the Effective Date and to
complete any remaining installations as soon as possible thereafter.

 

Renewal may select one or more new affiliates for all or any part of the Market
(the “New Affiliates”) at any time, including affiliates from surrounding
markets who may operate in the Market on a temporary basis. You agree to
cooperate with us and any New Affiliates to transition your Renewal by Andersen
business to us or to any New Affiliates, including without limitation the
continued operation of your Torrance retail showroom until the Effective Date,
the termination of your use of the Renewal by Andersen name after the Effective
Date (including any use on your websites) and the transfer to us or any New
Affiliates we may designate of your customer data base, open customer quotes and
any telephone numbers associated with your Renewal by Andersen business,
including your sales and installation of Renewal by Andersen products. You also
will take such other actions as we may reasonably request in order to try to
provide for a smooth transition to the New Affiliates.

 

You intend to offer employees and installation contractors of your Renewal by
Andersen business an opportunity for employment in your other business
operations. If any such employees or installation contractors refuse your offer,
you will give Renewal and the New Affiliates access to those employees and
installation contractors for the purpose of evaluating whether Renewal or any
New Affiliate is interested in hiring or retaining them; provided that Renewal
and the New Affiliates will work with you to try to minimize the disruption to
your business caused by any such evaluation.

 

Renewal by Andersen

9900 Jamaica Avenue South

Cottage Grove, MN 5501 6

Phone: 651.264.4000

Fax: 651.264.4080

 

Window Replacement



--------------------------------------------------------------------------------

Murray Gross

October 28, 2004

Page 2

 

Service Obligations. Until the Effective Date, you will continue to service your
customers who have purchased Renewal by Andersen® products and work with us and
the New Affiliates to transition such service to us or the New Affiliates. After
the Effective Date and for a period of two years from the date of your
completion of an installation, if you, we or any New Affiliate receives a
request from one of your customers for service and repair work not covered by
our product warranty, but covered by your installation warranty, we or the New
Affiliates will perform (or have others perform) any services necessary to
fulfill your installation warranty and will bill you for the costs and expenses
incurred. You agree to pay such costs and expenses in a timely manner. In the
event any such services to any customer are reasonably expected to cost more
than $1,000.00, we or the New Affiliate will give you a written estimate of such
costs prior to performing such services. You will have five days from receipt of
such estimate to inspect the job and either (i) agree to pay for such services,
or (ii) agree to perform such services with your own personnel. Any such
services performed by you must be completed within twenty days after your
receipt of such estimate and must meet our standards. If you do not respond
within five days after receipt of any such estimate, we or the New Affiliate
will perform the services and bill you for the costs and expenses. Estimates for
service work pursuant to this paragraph will be sent to you via fax at
972-459-4800, Attention: Murray Gross.

 

Return of Property, On or before the Effective Date, you will return to Renewal
all of the manuals and other printed or electronic materials and other property
provided to you relating to Renewal or Renewal by Andersen® products or
services, You will cooperate with Renewal to prepare a list of all such items
and to arrange for the shipping and delivery of such items to a destination
selected by Renewal. Renewal will reimburse you for the reasonable cost of
shipping such items.

 

Costa Mesa and Torrance Showrooms. We understand that you have closed your Costa
Mesa showroom (but to satisfy your lease obligations you will operate a sales
office for your other non-competing businesses in that facility) and will
convert your Torrance showroom to accommodate your other non-competing business
operations. We will use commercially reasonable efforts to sell your Renewal by
Andersen® product displays and the signage from those showrooms to a New
Affiliate. You agree to make such displays and signage available to us and New
Affiliates for inspection as reasonably requested. If we are not able to find a
New Affiliate who will purchase your displays and signage in the Costa Mesa
showroom by December 31, 2004, we will purchase them from you for $42,300. We
are not obligated to purchase the displays and signs at the Torrance showroom,
but we will use our commercially reasonable efforts to sell the Torrance
showroom displays and signs to a New Affiliate at fair market value.

 

No Liability for Termination. As stated in the Retailer Agreement, neither you
nor Renewal will have any liability to the other party for any compensation,
loss, recoupment or damage, asserted on any basis, for the termination of the
Retailer Agreement or termination of the parties’ relationship.

 

Survival of Agreement Provisions. As stated in the Retailer Agreement,
termination of the Retailer Agreement does not release you from your obligation
to make payment of all amounts now or hereafter owed to Renewal. In addition,
certain sections of the Retailer Agreement survive beyond its termination and in
some cases are applicable to both of us. Those sections include, without
limitation, the sections entitled Confidential Information, Limited Warranty and
Indemnification. The confidentiality obligations under the Retailer Agreement
survive termination indefinitely. We both will promptly return to the other
party upon termination of the Agreement any such confidential and proprietary
information and records in the other’s possession or control. The
indemnification obligations of both parties under the Retailer Agreement also
survive termination indefinitely.



--------------------------------------------------------------------------------

Murray Gross

October 28, 2004

Page 2

 

Public Announcements. Except as may otherwise be required by law or regulation
or by court or administrative agency order, neither you nor Renewal will make
any public announcement or communication to customers regarding the termination
of the Retailer Agreement or termination of the parties’ relationship, without
the other party’s prior consent, which will not be unreasonably withheld.

 

Please indicate your agreement with the terms set forth in this letter by
signing the enclosed copy of this letter in the space provided below and
returning the signed copy to me as soon as possible.

 

Thank you in advance for your cooperation. Please call me if you have any
questions.

 

Very truly yours,

RENEWAL BY ANDERSEN CORPORATION

By

 

/s/ Craig Evanich

--------------------------------------------------------------------------------

    Craig Evanich, President

 

Agreed and accepted:   Nov. 11, 2004 U.S. HOME SYSTEMS, INC. By  

/s/ Murray Gross

--------------------------------------------------------------------------------

    Murray Gross, President